DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heater" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation “three heaters” in line 9 and it is unclear what heater “the heater” is referring to. Applicant is suggested to make a change that defines which of the heaters the claim is trying to limit. 
	Claim 1 recites the limitation "the connector" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation “three connectors” in line 11 and it is unclear what connector “the connector” is referring to. Applicant is suggested to make a change that defines which of the connector the claim is trying to limit.
	Claim 1 recites the limitation "the shield member" in line 21.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation “a plurality of shield members” in line 6 and it is unclear what shield member “the shield member” is referring to. Applicant is suggested to make a change that defines which of the shield member the claim is trying to limit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2015074791) in view of Watanabe (JPH10324909). 

	With regards to claim 1, Suzuki et al discloses a heating coil used for induction heating of a roller guide groove formed on an inner peripheral surface of an outer ring of a tripod type constant velocity joint (coil assembly 38 used of induction heating of an outer joint member 14 formed inside, Fig. 1), comprising a coil body inserted into the outer ring through an opening on one end side of the outer ring (coil assembly 38 has a high frequency induction coil 42 inserted on the cup shaped portion 20 of outer joint member 14, Fig. 1); and
a plurality of shield members disposed to face an inner peripheral surface of an opening side end of the outer ring (transmission surface34 and the ceiling surface are shielded, paragraph 0053, lines 1-2), wherein the coil body includes three heaters that are disposed at intervals in a circumferential direction around a central axis and each housed in the roller guide groove (coil assembly has cores 44a,44b and 44c are disposed at intervals in a circumferential direction around a central axis and each housed in the ceiling surface 36, Fig. 1), and
three connectors that are interposed between the two heaters adjacent to each other in the circumferential direction and project from the opening of the outer ring (ring shaped portions 48 interposed between cores 44a, 44b and 44c and project from the opening of the cup shaped portion 20, Fig. 1), the three connectors connecting the three heaters in series with a power supply (connect to AC power supply, paragraph 0045, lines 1-2).
the heater has a first heating conductor and a second heating conductor disposed to face each other on both side surfaces of the roller guide groove, which are a pair of heating conductors extending along the central axis and the connector has a first connection conductor extending from the second heating conductor of one heater of the two heaters adjacent to each other in the circumferential direction, and a second connection conductor extending from the first heating conductor of another heater, which are a pair of connection conductors extending along the central axis as seen below in Fig. 1:

    PNG
    media_image1.png
    794
    657
    media_image1.png
    Greyscale

the shield member is provided for each of the connectors, and is disposed between the first connection conductor and the second connection conductor of the connector (transmission surface34 and the ceiling surface are shielded are between each conductor, paragraph 0053, lines 1-2), and
Suzuki et al does not disclose a circumferential distance between the first connection conductor and the second connection conductor of the connector is larger than a circumferential distance between the second heating conductor of one heater of the two heaters adjacent to each other in the circumferential direction and the first heating conductor of another heater.
Watanabe teaches a circumferential distance between the first connection conductor and the second connection conductor of the connector is larger than a circumferential distance between the second heating conductor of one heater of the two heaters adjacent to each other in the circumferential direction and the first heating conductor of another heater as seen below: 

    PNG
    media_image2.png
    645
    719
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the heaters and conductors of Suzuki et al with the distance as taught by Watanabe in order to provide a compact heating coil. 

With regards to claim 4, Suzuki et al discloses a quenching device (cooling mechanism to the cool the inner walls of the track grooves 22a to 22c, paragraph 0037, lines 4-6) comprising a heating coil used for induction heating of a roller guide groove formed on an inner peripheral surface of an outer ring of a tripod type constant velocity joint (coil assembly 38 used of induction heating of an outer joint member 14 formed inside, Fig. 1), comprising a coil body inserted into the outer ring through an opening on one end side of the outer ring (coil assembly 38 has a high frequency induction coil 42 inserted on the cup shaped portion 20 of outer joint member 14, Fig. 1); and
a plurality of shield members disposed to face an inner peripheral surface of an opening side end of the outer ring (transmission surface34 and the ceiling surface are shielded, paragraph 0053, lines 1-2), wherein the coil body includes three heaters that are disposed at intervals in a circumferential direction around a central axis and each housed in the roller guide groove (coil assembly has cores 44a,44b and 44c are disposed at intervals in a circumferential direction around a central axis and each housed in the ceiling surface 36, Fig. 1), and
three connectors that are interposed between the two heaters adjacent to each other in the circumferential direction and project from the opening of the outer ring (ring shaped portions 48 interposed between cores 44a, 44b and 44c and project from the opening of the cup shaped portion 20, Fig. 1), the three connectors connecting the three heaters in series with a power supply (connect to AC power supply, paragraph 0045, lines 1-2).
the heater has a first heating conductor and a second heating conductor disposed to face each other on both side surfaces of the roller guide groove, which are a pair of heating conductors extending along the central axis and the connector has a first connection conductor extending from the second heating conductor of one heater of the two heaters adjacent to each other in the circumferential direction, and a second connection conductor extending from the first heating conductor of another heater, which are a pair of connection conductors extending along the central axis as seen below in Fig. 1:

    PNG
    media_image1.png
    794
    657
    media_image1.png
    Greyscale

the shield member is provided for each of the connectors, and is disposed between the first connection conductor and the second connection conductor of the connector (transmission surface34 and the ceiling surface are shielded are between each conductor, paragraph 0053, lines 1-2), and
a cooling jacket that injects a cooling liquid onto an inner peripheral surface of the outer ring in which the roller guide groove is subjected to induction heating by the heater of the heating coil (cooling water can be sprayed by the cooling mechanism to cool the inner walls of the track grooves 22a to 22c, thereby forming the hardened layer 40, paragraph 0046, lines 1-3), wherein the roller guide groove is subjected to induction heating in a state where a positional relationship between the heating coil and the outer ring is fixed (track grooves 22a to 22c is subjected to induction heating in a state where a positional relationship between the induction coil assembly 38 and ring shaped portions 48 is fixed, Fig. 1).
Suzuki et al does not disclose a circumferential distance between the first connection conductor and the second connection conductor of the connector is larger than a circumferential distance between the second heating conductor of one heater of the two heaters adjacent to each other in the circumferential direction and the first heating conductor of another heater.
Watanabe teaches a circumferential distance between the first connection conductor and the second connection conductor of the connector is larger than a circumferential distance between the second heating conductor of one heater of the two heaters adjacent to each other in the circumferential direction and the first heating conductor of another heater as seen below: 

    PNG
    media_image2.png
    645
    719
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the heaters and conductors of Suzuki et al with the distance as taught by Watanabe in order to provide a compact heating coil. 

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al and Watanabe as applied to claims 1 and 4 above, and further in view of Shimasawa et al (US2014/0246423).

With regards to claim 2, Suzuki et al and Watanabe does not teach a support that supports the coil body and the shield member, wherein the shield member is supported by the support so as to be displaceable along the central axis between the first connection conductor and the second connection conductor of the connector.
Shimasawa et al teaches a support that supports the coil body and the shield member, wherein the shield member is supported by the support so as to be displaceable along the central axis between the first connection conductor and the second connection conductor of the connector(connecting members 3a-d support heating sections 1a-c and cover members 5a-d, wherein the cover members 5a-d is supported by the connecting members 3a-d so as to be displaceable along a central axis of jig 11, Fig. 13).
It would have been obvious to one skilled in the art at the time the invention was made to modify the coil body of Suzuki et al and Watanabe with the cover as taught by Shimasawa et al in order to provide a cover for a heating coil. 
With regards to claim 3, Shimasawa et al teaches the shield member is made of a non-magnetic metal material (components are made of copper, paragraph 0012, lines 8-12). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                             
/THOMAS J WARD/Examiner, Art Unit 3761           
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761